United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 27, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-50725
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LARRY SEDBERRY,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 6:04-CR-197-1
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Larry Sedberry appeals from his jury-verdict conviction for

being a felon in possession of a firearm.    Sedberry contends that

the evidence was insufficient to prove that he possessed a

firearm.   As Sedberry concedes he did not move for a judgment of

acquittal at the end of the Government’s case or at the close of

all evidence.

     When viewed in the light most favorable to the jury’s

verdict, the evidence shows that Sedberry knowingly possessed the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50725
                                -2-

firearm.   The arresting officer positively identified Sedberry as

the person he observed in the gas station and also as the person

he saw drop the handgun.   The jury was free to accept as credible

the testimony of the officer and to find Sedberry guilty of being

a felon in possession of a firearm.   See United States v.

Lindell, 881 F.2d 1313, 1322 (5th Cir. 1989).   Accordingly,

Sedberry’s conviction does not constitute a manifest miscarriage

of justice.   See United States v. Griffin, 324 F.3d 330, 356 (5th

Cir. 2003).

     AFFIRMED.